433 F.2d 1310
Harvey IVY, Sr., Plaintiff-Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare,Defendant-Appellee.
No. 19739.
United States Court of Appeals, Sixth Circuit.
April 16, 1970.

Emanuel Nadlin, Dayton, Ohio, for appellant.
James C. Hair, Department of Justice, Washington, D.C., William D. Ruckelshaus, Asst. Atty. Gen., Kathryn H. Baldwin, Atty., Department of Justice, Washington, D.C., Roger J. Makley, U.S. Atty., Dayton, Ohio, on the brief, for appellee.
Before WEICK, PECK and BROOKS, Circuit Judges.

ORDER

1
This matter came on to be considered on appeal from a judgment of the District Court granting the motion of the defendant-appellee for summary judgment, and it appearing that there is substantial evidence in the record to sustain the findings of the defendant-appellee and that his determination is not clearly erroneous,


2
It is ordered that the judgment of the District Court be and it hereby is affirmed.